UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-4707



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARVIN JEROME DAMON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-95-45)


Submitted:   August 24, 2001              Decided:   September 5, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Flax, FLAX & STOUT, Richmond, Virginia, for Appellant.
Kenneth E. Melson, United States Attorney, David J. Novak, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Jerome Damon appeals from the district court’s order

upholding his guilty plea on remand.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Damon, No. CR-95-45 (E.D. Va. Aug. 14, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2